DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues regarding claim1 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 07/02/2021 that “Applicant understands Basker as disclosing a MIM capacitor in a FINFET structure. In particular, Basker discloses a MIM capacitor formed on silicon fins 206. The MIM capacitor includes a first layer of titanium nitride 208, a dielectric layer 210 and a second layer of titanium nitride 212. The silicon fin 206 includes highly doped silicon "to achieve adequate frequency response and to minimize capacitor resistance." Thus, Applicant understands that silicon fin 206 together with the first layer of titanium nitride 208 as forming a lower electrode of the MIM capacitor in Basker. (See Basker, e.g., Paragraphs 0036-0039, and Figure 3B, shown below.)”.
This is not exactly what it means or it is being misinterpreted by the applicant. Primary reference Basker teaches, 210 can be considered gate dielectric and it is on the sidewalls of the fin and the distal portion along a portion of the fin between the source region and the drain region (Part of the distal portion (top portion of fin) is 
Applicant also argues regarding claim 1 that “As the Examiner points out, Basker "does not explicitly teach a gate dielectric on the sidewalls and the distal portion along a portion of the fin...." Instead, the Examiner relies on Hafez. (See Office Action Page 3.) Applicant understands Hafez as disclosing a transistor including a fin 106/108. A barrier layer 118 (gate dielectric layer) is between the fin 106/108 and a control gate 114. (See Hafez, e.g., Paragraphs 0020-0025, and Figure shown below.) The Examiner alleges that it would have been obvious to include the gate dielectric layer 118 of Hafez in the MIM capacitor of Basker. (See Office Action Page 3.) Applicant strongly disagrees. The modification of Basker to include the gate dielectric layer 118 of Hafez would put the gate dielectric layer 118 of Hafez between the silicon fin 206 and the first layer of titanium nitride 208 of Basker and, as such, would electrically isolate the silicon fin 206 from the first layer of titanium nitride 208. However, Applicant understands that silicon fin 206 together with the first layer of titanium nitride 208 as forming a lower electrode of the MIM capacitor in Basker. If one included the gate dielectric layer 118 of Hafez would put the gate dielectric layer 118 of Hafez between the silicon fin 206 and the first layer of titanium nitride 208 of Basker, then the silicon fin 206 and the first layer of titanium nitride 208 of Basker would no longer together form a lower electrode of a MIM capacitor in the manner taught by Basker. As such, Basker teaches away from its modification by Hafez in the manner alleged by the Examiner.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Basker et al. (US Pub: 2014/0231891 A1), herein after Basker, in view of HAFEZ et al. (US PGpub: 2017/0133461 A1), herein after HAFEZ.
Regarding claim 1, Basker teaches a semiconductor electronic component (200) comprising: a fin (206) with sidewalls  and a distal portion (top portion), wherein the 
Basker, perhaps, does not explicitly teach a gate dielectric on the sidewalls (even though 210 can be considered gate dielectric and it is on the sidewalls of the fin) and the distal portion along a portion of the fin between the source region and the drain region (Part of the distal portion is between the source and drain).
However, HAFEZ teaches a barrier layer (118 is considered gate dielectric) on sidewalls and a distal portion of a fin ((distal portion being the top portion of 106) along a portion of the fin between a pair of contacts (110, 112 are drain and source contact. It is pretty evident in FIG. 29) (Paragraph [0019], [0021] and FIG 1-2).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify with dielectric layer from HAFEZ’s device such that a current may be applied to one or the other of the two contacts. The current flow between the two contacts is then controlled by the control gate. The control gate extends deeper on the fin than does the p-channel. This ensures that the p-channel is more than completely enclosed on three sides. Alternatively, the gate may be made smaller to allow a leakage current through 
Regarding claim 2, Basker teaches the semiconductor electronic component of claim 1, wherein the dopant is more concentrated near surfaces of the fin than a core of the fin (Paragraph [0035] and FIG. 2A-2B). 
Regarding claim 3, Basker teaches the semiconductor electronic component of claim 1, wherein the fin is doped along only one surface (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 4, Basker teaches the semiconductor electronic component of claim 3, wherein the dopant is concentrated on a surface of the distal portion of the fin (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 5, Basker teaches the semiconductor electronic component according to any one of claim 1, further comprising a capacitor, wherein the gate region is a first terminal of the capacitor, and the drain region and the source region are a second terminal of the capacitor (FinFET structure (200) comprises a metal-insulator-metal (MIM) capacitor (Paragraphs [0036]-[0037] and FIG 3A-3B in Basker), and a control gate (214) which has an electrode (230) and a pair of contacts (210, 212) has electrodes (220, 222) attached thereto (Paragraph [0027] and FIG. 5 in HAFEZ
Regarding claim 6, Basker teaches the semiconductor electronic component of claim 5, wherein the first terminal is configured to be biased to a first voltage potential and the second terminal is configured to be biased to a second voltage potential that is different from the first voltage potential (the electrode (230) to which a variable voltage may be applied, and the electrodes (220, 222) to allow a current to be applied to one of the contacts (210, 212) (Paragraph [0027] and FIG 5 in HAFEZ), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 7, Basker does not explicitly teach the semiconductor electronic component according to claim 1, further comprising a resistor, wherein the drain region is a first terminal of the resistor and the source region is a second terminal of the resistor (a variable resistor (220) comprises the control gate (214) having the electrode (230) and the contacts (210, 212) having the electrodes (220, 222) attached thereto (see paragraph [0027] and figure 5 in HAFEZ ), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 8, Basker teaches a method comprising: forming a fin(206) with sidewalls and a distal portion, wherein the distal portion (top portion of 206) is distal to a substrate (202), the fin comprising a semiconductor material; doping the fin with enough dopant (Paragraph [0035] and FIG. 2A-2B) to cause the semiconductor material of the fin to have a dopant concentration in the fin provides a Fermi level in either the valence 
Basker, perhaps, does not explicitly teach a gate dielectric on the sidewalls (even though 210 can be considered gate dielectric and it is on the sidewalls of the fin) and the distal portion along a portion of the fin between the source region and the drain region (Part of the distal portion is between the source and drain).
However, HAFEZ teaches a barrier layer (118 is considered gate dielectric) on sidewalls and a distal portion of a fin ((distal portion being the top portion of 106) along a portion of the fin between a pair of contacts (110, 112 are drain and source contact. It is pretty evident in FIG. 29) (Paragraph [0019], [0021] and FIG 1-2). Hafez also teaches forming a second terminal on of the fin; and forming a third terminal on the fin is also taught (110, 112 and 126 are three contacts)
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s method to modify with dielectric layer from HAFEZ’s method to form the device such that a current may be applied to one or the other of the two contacts. The current flow between the two contacts is then controlled by the control gate. The control gate extends deeper on the fin than does the p-channel. This ensures that the p-channel is more than completely enclosed on three sides. 
Regarding claim 9, Basker  teaches the method of claim 8, wherein the dopant is more concentrated near surfaces of the fin than a core of the fin (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 10, Basker teaches the method of claim 8, wherein the fin is doped along only one surface (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 11, Basker teaches the method of claim 10, wherein doping the fin comprises vertically doping the fin to cause the dopant to be concentrated on a surface of the distal portion of the fin (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 12, Basker teaches the method of claim 8, wherein the first terminal forms a top plate of a capacitor and the fin forms a bottom plate of the capacitor (Considering that sequential layers comprising a first layer of titanium nitride (208), a dielectric layer (210) and a second layer of titanium nitride (212) are deposited over the silicon fins (206) that will form a basis of an MIM capacitor (see paragraph [0037] and figures 3A-3B in Basker), and a person skilled in the art would arrive at the claimed invention by general experimentation).
Regarding claim 13, Basker does not explicitly teach the method of claim 12, wherein the first terminal is configured to be biased to a first voltage potential and the second terminal and the third terminal are configured to be biased to a second voltage potential that is different from the first voltage potential. However, HAFEZ teaches a variable resistor (220) comprises a control gate (214) having the electrode (230) to which a variable voltage may be applied, and a pair of contacts (210, 212) having the 
Regarding claim 14, Basker teaches the method of claim 8, wherein the fin is configured to be a resistor, and wherein the second terminal is configured to be biased to a first voltage potential and the third terminal is configured to be biased to a second voltage potential that is different from the first voltage potential. However, HAFEZ teaches a variable resistor (220) comprises a control gate (214) having the electrode (230) to which a variable voltage may be applied, and a pair of contacts (210, 212) having the electrodes (220, 222) attached thereto to allow a current to be applied to one of the contacts (210, 212) (see paragraph [0027] and figure 5 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 15, Basker teaches a computing device comprising one or more semiconductor electronic components, each of the one or more semiconductor electronic components comprising: a fin with sidewalls and a distal portion, wherein the distal portion is distal to a substrate, the fin comprising a semiconductor material and a dopant, wherein the dopant concentration in the fin provides a Fermi level in either the valence band or the conduction band; a source region located on a first end of the fin; a 
Basker, perhaps, does not explicitly teach a computing device comprising a FinFET architecture including a control gate surrounding a barrier layer
However, HAFEZ teaches a computing device (100) comprising a FinFET architecture (see paragraph [0064] and figure 56 in D2) including a control gate (114) surrounding a barrier layer (118) (Paragraph [0021] and FIG. 1-2)
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify with dielectric layer from HAFEZ’s device such that a current may be applied to one or the other of the two contacts. The current flow between the two contacts is then controlled by the control gate. The control gate extends deeper on the fin than does the p-channel. This ensures that the p-channel is more than completely enclosed on three 
Regarding claim 16, Basker teaches the computing device of claim 15, further comprising: a processor mounted on the substrate (202); 
Basker, perhaps, does not explicitly teach a memory unit capable of storing data; a graphics processing unit; an antenna within the computing device; a display on the computing device; a battery within the computing device; a power amplifier within the processor; and a voltage regulator within the processor; wherein at least one of the processor, the memory unit, the graphics processing unit, or the voltage regulator comprises the one or more semiconductor electronic components.
However, HAFEZ teaches a computing device (100) comprises components including a processor (4) physically and electrically coupled to a board (2); a volatile memory (e.g., DRAM) (8), a non-volatile memory (e.g., ROM) (9), a flash memory; a graphics processor (12); an antenna (16); a display (18); a battery (22); a power amplifier (24), wherein one or more of the components are constructed using the FinFET architecture (see paragraphs [0064]-[0065] and FIG 56.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify with dielectric layer from HAFEZ’s device such that a current may be applied to one or the other of the two contacts. The current flow between the two contacts is then controlled by the control gate. The control gate extends deeper on the fin than does the p-channel. This ensures that the p-channel is more than completely enclosed on three 
Regarding claim 17, Basker teaches the computing device of claim 15, wherein the dopant is more concentrated near a surface of the fin than a core of the fin (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 18, Basker teaches the computing device of claim 15, wherein the fin is doped along only one surface (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 19, Basker teaches the computing device of claim 15, wherein the one or more semiconductor electronic components comprise a capacitor including the fin, the source region, the drain region, the gate dielectric and the gate region (FIG. 2A-2B, 3A-3, 8A-9)..
Regarding claim 20, Basker teaches the computing device of claim 15, wherein the one or more semiconductor electronic components comprise a resistor including the fin, the source region, the drain region, the gate dielectric and the gate region (FIG. 2A-2B, 3A-3, 8A-9).
Regarding claim 21, Basker teaches a capacitor (MIM capacitor (see paragraphs [0036]-[0037] and figures 3A-3B) comprising: a fin with sidewalls and a distal portion, wherein the distal portion is distal to a substrate, the fin comprising a semiconductor material and a dopant, wherein the dopant concentration in the fin provides a Fermi level in either the valence band or the conduction band; a source region on the fin; a drain region on the fin, wherein the drain region and the source region are a first terminal of the capacitor; a gate dielectric on the sidewalls and the distal portion along a portion of the fin between the source region and the drain region; and a gate region on 
Basker, perhaps, does not explicitly teach a gate dielectric on the sidewalls and the distal portion along a portion of the fin between the source region and the drain region.
However, HAFEZ teaches a pair of contacts (210, 212) having electrodes (220, 222), and a control gate (214) having an electrode (230) (see paragraph [0027] and FIG. 5)
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify with dielectric layer from HAFEZ’s 
Regarding claim 22, Basker does not explicitly teach the capacitor of claim 21, wherein the first terminal is configured to be biased to a first voltage potential and the second terminal is configured to be biased to a second voltage potential that is different from the first voltage potential (the electrode (230) to which a variable voltage may be applied, and the electrodes (220, 222) to allow a current to be applied to one of the contacts (210, 212) (Paragraph [0027] and FIG 5 in HAFEZ), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828